Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 01/21/2021 in which claims 1-8, 10-13, 15 are pending.

Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
 
Response to Arguments
4. 	Applicant's arguments filed 01/21/2021 have been fully considered and the amended claims are moot in view of new grounds of rejection by relying on the teachings of Devaux et al. (US 2015/0233682 A1) and Liu et al. (US 2017/0202633 Al) (as described below).
	 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	Claims 1-8, 10-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Palti et al. (US 2018/0216919 A1) in view of Devaux et al. (US 2015/0233682 A1) and Liu et al. (US 2017/0202633 A1).

	Regarding claim 1, Palti discloses a method of visually impairing an opponent in a scenario while allowing multiple users to view the scenario (para[0015], [0033]- [0034] & fig. 1  teaches of the temporarily disabling selected occupants of an area(adversaries) without hampering effectiveness of Law enforcement personnel (LEP) , LEP wearing eye protection units SE 300 and/or other EO devices when entering relevant area and LEP or  sensors of EO devices used by LEP such as night googles, camera etc.), comprising:  5placing one or more strobe illuminators within the scenario (para[0033] – [0034] teaches of law enforcement personnel (LEP)which uses a system includes one or more light flashing units (FU) 200); operating each strobe illuminator at a predetermined frequency pattern and at a brightness sufficient to 10visually impair the opponent (para[0034] & fig. 1, 2 teaches each flashing unit FU 200 includes a light source that generates flashes of light sufficiently bright to temporarily disable people who see the flashes); wherein all strobe illuminators are synchronized to each other (Para [0044] teaches of synchronization to all FUs); placing one or more out-of-phase imaging optics within the scenario (figs. 2, 15 & para[0040], para[0074] teaches shutter closed of SE when flash is on, FIG. 15 depicts the timing relationship between the blinding flashes 700 generated by the FU and the shutter control signal 710 & para[0033]- [0034] teaches  one or more eye protection units (SE) 300 and LEP wearing eye protection units SE 300 and/or other EO devices when entering relevant area and LEP or  sensors of EO devices used by LEP such as night googles, camera etc.  These eye protection units may be implemented as switchable eyeglasses, switchable goggles, or other switchable optic units & para [0071] & FIG. 13 is an example of an electro-optic sensor 560 with a built-in SE 301 configured to fit on an electro-optic device (cameras, infrared cameras, etc.)); wherein each out-of-phase imaging optic is synchronized out-of-phase with the strobe illuminator such that it does not receive light para[0034], [0036], [0039] –[0040], [0074] & Figs. 2 ,15 teaches of SE 300 have shutters that open and close in response to an internal control signal, when the shutters are closed, practically no light can reach the eyes of the LEP or the sensors of alternative electro-optic (EO) devices used by LEP, such as night goggles, cameras, etc.); 
 	Palti does not explicitly disclose and acquires images of the scenario when the strobe illuminator is not producing illumination; placing one or more in-phase imaging optics within the scenario; wherein each in-phase imaging optic is synchronized in-phase with the strobe illuminator such that it receives light from the strobe illuminator and acquires images of the scenario when the strobe illuminator is producing illumination; and using a time-stretching process to process the images acquired by the in-phase imaging optic. However Devaux discloses acquires images of the scenario when the strobe illuminator is not producing illumination (Abstract & para [0020] - [0028] teaches of in a emitter 1 generates an electromagnetic radiation by flashes, the scene presents two very different illumination periods and the first period, the scene is weakly lit by emitter 1 or the scene is not lit by emitter 1.  Observer 4 can observe the scene clearly as observation system 3 transmits all or most of the incident radiation and observation system 3 is configured to deliver an image representative of the illuminated scene to an observer 4);  placing one or more in-phase imaging optics within the scenario (para[0027] – [0029], [0070]  teaches of Observation system 3 switches to second operating mode in which second illumination period, emitter 1 generates a very powerful flash & Observation system 3 can be formed by any suitable device which enables an observer 4 to watch a scene, for example a pair of glasses, a film camera, or an infrared viewing device); wherein each in-phase imaging optic is synchronized in-phase with the strobe illuminator such that it receives light from the strobe illuminator and acquires images of the scenario when the strobe illuminator is producing illumination (Abstract, para [0020], para[0028] –[0029] teaches the second illumination period, emitter 1 generates a very powerful flash.  Observation system 3 switches to second operating mode in order to limit the luminous energy sent to observer 4 and to avoid observer 4 being dazzled.  Thus, in the second period, the scene is strongly lit and the target is dazzled.  Observer 4 is not dazzled as observation system 3 then transmits little or no radiation, illumination device further comprises a synchronization circuit 5 which is configured to synchronize emitter 1 and observation system 3 so that observer 4 is not dazzled during the emission phase of the flashes and that he receives a sufficient quantity of light between two flashes, observation system 3 is configured to deliver an image representative of the illuminated scene to an observer 4); and in-phase imaging optic (para[0028] -[0029] teaches of the  Observation system 3 switches to second operating mode). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of temporarily disabling selected occupants of area, to change data used to specify predetermined time sequence for activating light source at coordinated times of Palti with the method synchronizing circuit to synchronize transmitter and observation system such that observer is not dazzled during phase of emission of flash of Devaux  in order to provide an system for use in a field of maintenance of law and order to control people or protagonists in a confined place. 
 does not explicitly disclose and using a time-stretching process to process the images acquired by imaging optic. However Liu discloses and using a time-stretching process to process the images acquired by imaging optic (FIG. 6 is a graph showing a plurality of illumination pulse patterns output by a light source for use with the imaging and display system & para [0016] teaches of the imaging and display system with time stretching spectrometer). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of temporarily disabling selected occupants of area, and synchronize transmitter and observation system such that observer is not dazzled of Palti in view of Devaux with the method to display the images for guided interventions of Liu in order to provide a system which overcomes the speed limitations and enables continuous display.
 
 	Regarding claim 2, Palti further discloses the method wherein the imaging optic is one or more of the following: camera, optical sensor, 20night vision goggles or imager, shuttered goggles or imager (para [0033]-[0034] teaches LEP wearing eye protection units SE 300 and/or other EO devices when entering relevant area and LEP or sensors of EO devices used by LEP such as night googles, camera etc. para [0068] & fig. 10 teaches the SE googles 300 & para [0071] & FIG. 13 is an example of an electro-optic sensor 560 with a built-in SE 301.  This SE 301 is similar to the SE 300 described above, except that it is configured to fit on an electro-optic device (cameras, infrared cameras, etc.).  

 	Regarding claim 3, Palti further discloses wherein the strobe illuminator and the out-of-phase imaging optic are head-mounted (para [0033]-[0034] teaches night googles & [0068] & fig. 10 teaches an example of a deployable directed FU 200 mounted on a helmet 530.  Optionally, the helmet 530 may include SE goggles 300).

 	Regarding claim 4, Palti further discloses the method further, comprising using a separate illuminator to provide illumination for the out-of-phase imaging optic (para[0031], [0074] & FIG. 15 depicts the timing relationship between the blinding flashes generated by the flashing unit and the shutter control signal in a supplemental illumination in which blinding flashes 700, the FUs in these embodiments also generate non-blinding illumination at times when the shutters of the SE are open and to also provide a secondary illumination signal 720 that is activated while the shutter is open).  

 	Regarding claim 5, Palti in view of Devaux and Liu discloses the method of claim 1. Palti further discloses the method wherein the out-of-phase imaging optic is a night vision device (para [0070] teaches of the observation system 3 is for night vision). Devaux further discloses and the illuminator is a near infrared illuminator (para [0018] teaches of emitter emits a wavelength included in the visible and/or infrared spectrum to illuminate a scene).  Motivation to combine as indicated in claim 1.

  	Regarding claim 6, Devaux further discloses the method wherein the illuminator provides constant illumination (Abstract & para [0009] teaches emitter emits a wavelength included in the visible and/or infrared spectrum to illuminate a scene). Motivation to combine as indicated in claim 1.

 	Regarding claim 7, Devaux further discloses the method wherein the illuminator provides illumination in-phase with the imaging optic (Abstract, para [0020], para[0028] –[0029] teaches the second illumination period, emitter 1 generates a very powerful flash.  Observation system 3 switches to second operating mode in order to limit the luminous energy sent to observer 4 and to avoid observer 4 being dazzled.  Thus, in the second period, the scene is strongly lit and the target is dazzled.  Observer 4 is not dazzled as observation system 3 then transmits little or no radiation, illumination device further comprises a synchronization circuit 5 which is configured to synchronize emitter 1 and observation system 3 so that observer 4 is not dazzled during the emission phase of the flashes and that he receives a sufficient quantity of light between two flashes, observation system 3 is configured to deliver an image representative of the illuminated scene to an observer 4).  Motivation to combine as indicated in claim 1.

 	Regarding claim 8, Palti discloses the method wherein the synchronizing step is performed with a GPS signal, a network, or by open-loop synchronization (para [0044], [0047], and [0050] teaches of synchronization achieved by timing of signals).

 	Regarding claim 10, Devaux further discloses the method wherein at least one of the users is a non-human user (para [0030] teaches the emitter 1 generates light flashes of short duration and strong intensity, the human or animal eye is not able to adapt itself and a person subjected to this type of illumination is disoriented). Motivation to combine as indicated in claim 1.

15 	 Regarding claim 11, Palti discloses a system for visually impairing an opponent in a 25scenario while allowing multiple users to view the scenario (para[0015], [0033]- [0034] & fig. 1  teaches of the temporarily disabling selected occupants of an area(adversaries) without hampering effectiveness of Law enforcement personnel (LEP) , LEP wearing eye protection units SE 300 and/or other EO devices when entering relevant area and LEP or  sensors of EO devices used by LEP such as night googles, camera etc.), comprising: one or more of strobe illuminators operable to illuminate the scene with strobe illumination having a predetermined strobe pattern (Para[0035] - [0037] & fig. 2 The FUs 200 preferably emit high intensity flashes of light of suitable durations, Pulse String (PS) 100);  ATTORNEY'S DOCKETPATENT APPLICATION at least one out-of-phase imaging optic (figs. 2, 15 & para[0040], para[0074] teaches shutter closed of SE when flash is on, FIG. 15 depicts the timing relationship between the blinding flashes 700 generated by the FU and the shutter control signal 710 & para[0033]- [0034] teaches  one or more eye protection units (SE) 300 and LEP wearing eye protection units SE 300 and/or other EO devices when entering relevant area and LEP or  sensors of EO devices used by LEP such as night googles, camera etc.  These eye protection units may be implemented as switchable eyeglasses, switchable goggles, or other switchable optic units & para [0071] & FIG. 13 is an example of an electro-optic sensor 560 with a built-in SE 301 configured to fit on an electro-optic device (cameras, infrared cameras, etc.)); a synchronization controller associated with each out-of-phase imaging optic (para [0044], [0047], and [0050] teaches of synchronization achieved by timing of signals & para[0034], [0036], [0039] –[0040] & Figs. 2 , 15 teaches of SE 300 have shutters that open and close in response to an internal control signal, when the shutters are closed); wherein each synchronization controller associated with an out-of-phase imaging optic is operable to control the out-of-phase imaging optic such that the out-of-phase imaging optic does not receive light from the strobe illuminator (para[0034], [0036], [0039] –[0040], [0074] & Figs. 2 ,15 teaches of SE 300 have shutters that open and close in response to an internal control signal, when the shutters are closed, practically no light can reach the eyes of the LEP or the sensors of alternative electro-optic (EO) devices used by LEP, such as night goggles, cameras, etc.).
 	Palti does not explicitly disclose at least one in-phase imaging optic; and acquires images of the scene only when the strobe illuminator is off, wherein each a synchronization controller associated with each in- phase imaging optic; wherein each synchronization controller associated with an in-phase imaging optic is operable to control the in-phase imaging optic such that the in-phase imaging optic receives light from the strobe illuminator and acquires images of the scene only when the strobe illuminator is on; and wherein each in-phase imaging optic has a time stretching process to process images acquired by the in-phase imaging optic to produce time-stretched images at a rate acceptable to the human eye, and a display operable to display the time-stretched images. However Devaux discloses at least one in-phase imaging optic (para[0027] –[0029], [0070]  teaches of Observation system 3 switches to second operating mode in which second illumination period, emitter 1 generates a very powerful flash & Observation system 3 can be formed by any suitable device which enables an observer 4 to watch a scene, for example a pair of glasses, a film camera, or an infrared viewing device); and acquires images of the scene only when the strobe illuminator is off (Abstract & para [0020] - [0028] teaches of in a emitter 1 generates an electromagnetic radiation by flashes, the scene presents two very different illumination periods and the first period, the scene is weakly lit by emitter 1 or the scene is not lit by emitter 1.  Observer 4 can observe the scene clearly as observation system 3 transmits all or most of the incident radiation and observation system 3 is configured to deliver an image representative of the illuminated scene to an observer 4); wherein each a synchronization controller associated with each in- phase imaging optic; wherein each synchronization controller associated with an in-phase imaging optic is operable to control the in-phase imaging optic such that the in-phase imaging optic receives light from the strobe illuminator and acquires images of the scene only when the strobe illuminator is on (Abstract, para [0020], para[0028] – [0029] teaches the second illumination period, emitter 1 generates a very powerful flash.  Observation system 3 switches to second operating mode in order to limit the luminous energy sent to observer 4 and to avoid observer 4 being dazzled.  Thus, in the second period, the scene is strongly lit and the target is dazzled.  Observer 4 is not dazzled as observation system 3 then transmits little or no radiation, illumination device further comprises a synchronization circuit 5 which is configured to synchronize emitter 1 and observation system 3 so that observer 4 is not dazzled during the emission phase of the flashes and that he receives a sufficient quantity of light between two flashes, observation system 3 is configured to deliver an image representative of the illuminated scene to an observer 4); and wherein each in-phase imaging optic (para[0028] -[0029] teaches of the Observation system 3 switches to second operating mode). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of temporarily disabling selected occupants of area, to change data used to specify predetermined time sequence for activating light source at coordinated times of Palti with the method synchronizing circuit to synchronize transmitter and observation system such that observer is not dazzled during phase of emission of flash of Devaux  in order to provide an system for use in a field of maintenance of law and order to control people or protagonists in a confined place.
 	Palti in view of Devaux does not explicitly disclose imaging optic has a time stretching process to process images acquired by the imaging optic to produce time-stretched images at a rate acceptable to the human eye, and a display operable to display the time-stretched images. However Liu discloses imaging optic has a time stretching process to process images acquired by the imaging optic to produce time-stretched images at a rate acceptable to the human eye, and a display operable to display the time-stretched images (FIG. 6 is a graph showing a plurality of illumination pulse patterns output by a light source for use with the imaging and display system & para [0016] teaches of the imaging and display system with time stretching spectrometer). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method 

 	Regarding claim 12, Palti discloses the system wherein the out-of-phase imaging optic is a night vision device (para[0015], [0033]- [0034] & fig. 1  LEP wearing eye protection units SE 300 and/or other EO devices when entering relevant area and LEP or  sensors of EO devices used by LEP such as night googles, camera etc.).  

 	Regarding claim 13, Devaux further discloses t25TTThe system, further comprising a supplemental illuminator to provide in-phase or constant illumination for the imaging optic (Abstract & para [0009] teaches emitter emits a wavelength included in the visible and/or infrared spectrum to illuminate a scene). Motivation to combine as indicated in claim 11.

  
 	Regarding claim 15, Palti further discloses the system, wherein the 10synchronization controller operates by receiving a timing signal from GPS, by receiving a timing signal via a network, or with open loop timing control (para [0044], [0047], and [0050] teaches of synchronization achieved by timing of signals).  






Conclusion

9. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.